Appellant now challenges the constitutionality of c. 500 as contravening Minn. Const. art. 4, § 34, which provides that "all such laws shall be uniform in their operation throughout the state." *Page 115 
We find no lack of uniformity in the application of c. 500. It not only applies to all present and future contiguous cities of the first class but includes provisions for support of municipal airports which further the objectives of the act. Of course, if the appropriation made by the act is exhausted, the legislature may or may not enlarge it as it is advised, but so long as the appropriation is available it appears it is applicable uniformly throughout the state. The legislature need not provide at this time for all future commissions which may come under the law.
Nor do we see any violation of the Fourteenth Amendment to the federal constitution, since we see no infringement of the equal protection clause. All are treated alike who come within the act.
Petition denied.